UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 99-1494



JESSE MCKNIGHT,

                                                   Plaintiff - Appellant,
          versus


RUBY POIREL,

                                                    Defendant - Appellee,
          and


WALTER ROBINSON, t/a Calvert Realty Company,

                                                                Defendant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-97-3889-JFM)


Submitted:     October 8, 1999                 Decided:   November 9, 1999


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Saul E. Kerpelman, SAUL E. KERPELMAN & ASSOCIATES, Baltimore, Mary-
land, for Appellant. Thomas K. Lehrich, Sean D. Hummel, Washing-
ton, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jesse McKnight appeals from the district court's June 29,

1998, order rescinding its previous order of April 24, 1998, which

allowed him to amend his complaint to add Walter Robinson t/a

Calvert Realty as a defendant.   McKnight argues that the court did

not retain jurisdiction to rescind its order or strike Robinson as

a defendant.   Finding no error, we affirm.

     We find that the court retained jurisdiction to reconsider,

rescind, or modify its previous non-dispositive order. See Fed. R.

Civ. P. 21; Melancon v. Texaco, Inc., 659 F.2d 551, 553 (5th Cir.

Unit A Oct. 1981).   We also find that the court properly balanced

the equitable interests in determining that Robinson should not be

added as a party based upon McKnight's failure to serve Robinson;

the lack of proof that Robinson was presently a non-diverse,

necessary, and indispensable party; and the fact that McKnight may

have sought the joinder to defeat diversity jurisdiction. See Fed.

R. Civ. P. 19; Hensgens v. Deere & Co., 833 F.2d 1179, 1182 (5th

Cir. 1987).

     We therefore affirm the judgment.        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED




                                 2